Citation Nr: 1016847	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a pelvic disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from September to December 
1996.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for a pelvis 
disorder, and for depression with anxiety.  The latter issue 
has been recharacterized more broadly for the reasons 
explained below.  Jurisdiction was subsequently transferred 
to the VARO in Waco, Texas.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A current pelvic disorder is not shown.
 

CONCLUSION OF LAW

A pelvic disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be awarded for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation. Allen v. Brown, 7 Vet. App. 439 
(1995). When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original disability. Id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).

Whether service connection is claimed on a direct or 
secondary basis, a necessary element for establishing such a 
claim is the existence of a current disability.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
§ 1110 of the statute requires the existence of a present 
disability for VA compensation purposes); see also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

The presence of a disability at the time of filing of a claim 
or during its pendency warrants a finding that the current 
disability requirement has been met, even if the disability 
resolves prior to the Board's adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In order for a veteran to meet the "current disability" 
requirement, he or she must prove the existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in service.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  

In this case, the Veteran filed his claim for service 
connection in a June 2006 report of contact.  In July 2006, 
he wrote that his pelvis "makes a popping sound" when he 
walked, and that his physical therapist gave him an insert in 
his shoe to balance out his pelvis but it made it more 
painful for him to walk.  In his February 2007 notice of 
disagreement, he wrote that he left his job in part because 
of the pain in his pelvis.  

The Veteran is competent to testify as to his observations of 
pain and other symptoms, but this testimony must be weighed 
against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The only 
medical opinion on the question whether he has a pelvic 
disorder is that of the physician who performed a July 2007 
VA examination.  

After examining the Veteran and noting that a left leg limp 
with the greater measurements of the right thigh and calf 
than the left, the VA examiner diagnosed chronic lumbar 
strain, congenital scoliosis, and pelvic tilt (obliquity) 
causing leg length discrepancy.  The examiner wrote, 
"[t]here is no pelvic condition.  There is merely tilting of 
the pelvis related to congenital spinal condition and muscle 
imbalance."

Thus, the VA examiner considered the question of whether the 
Veteran had a pelvic disorder in light of his examination and 
review of the claims file and determined that the Veteran did 
not have such a disorder, termed a "condition."  The 
examiner explained the reasons for his conclusion based on 
his examination findings and review of the claims file; his 
opinion is therefore entitled to substantial probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion 
comes from its reasoning).

The Board notes that, while the VA examiner indicated that 
the tilting was related in part to a congenital condition, 
i.e., scoliosis, the Veteran's scoliosis is service-connected 
on an aggravation basis.  Thus, if he had a pelvic disorder, 
he would be entitled to service connection for this 
disability on a secondary basis under 38 C.F.R. § 3.310 based 
on the evidence including the July 2007 VA examiner's 
opinion.  However, the Board finds the opinion of the VA 
examiner as to the absence of a pelvic disorder, along with 
the other medical evidence of record, to be more probative of 
this question than the statements of the Veteran.  

Even if the Veteran was competent to diagnose a pelvic 
disorder, as opposed to stating he hears a popping noise or 
suffers pain in the area of the pelvis, the diagnosis of a 
specific pelvic disorder is a medical matter as to which the 
reasoned opinion of a trained physician is more probative 
than a layperson.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (Board's categorical statement that "a 
valid medical opinion" was required to establish nexus, and 
that a layperson was "not competent" to provide testimony 
as to nexus because she was a layperson, conflicts with 
Jandreau); compare Jandreau, 492 F.3d at 1376 (lay witness 
capable of diagnosing dislocated shoulder); Barr, 21 Vet. 
App. at 308-309 (lay testimony is competent to establish the 
presence of varicose veins); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995) (lay person competent to testify to pain and 
visible flatness of his feet) with Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis); Clemons v. Shinseki, 23 Vet. App. 
1, 6 (2009) ("[i]t is generally the province of medical 
professionals to diagnose or label a mental condition, not 
the claimant").  

In addition, the evidence does not otherwise indicate that 
the Veteran has had a pelvic disorder during the appeal 
period.  On the July 2007 peripheral nerves examination, the 
left leg showed muscle wasting of the left quadriceps and 
hamstring and of the left gastrocnemius muscle with the cause 
being the congenital scoliosis of the thoracic spine, and the 
diagnosis indicated only that there was no clinical evidence 
of peripheral neuritis.  

In an August 2008 VA general examination, conducted in 
connection with a claim for a total disability rating based 
on individual unemployability, the Veteran complained of back 
pain shooting down his legs, but there were otherwise no 
joint complaints.  The examiner noted that the Veteran 
favored his left side a little bit when walking.  The only 
diagnoses were minimal scoliosis with narrowed T3 through T6 
discs, chronic thoracic spine pain, low back strain with 
chronic low back pain, and psychiatric diagnoses.  

August 2008 and January 2009 VA treatment notes indicated 
that there was mild gait favoring to the left, mild decrease 
in trunk range of motion, positive hip hyperextension, muscle 
testing showed hip flexion of 4+ on the right and 4 on the 
left, and the diagnosis included right hip middle bone spurs 
on the femoral head.  

A May 2009 VA treatment note prepared by a resident and 
cosigned by a staff physician contained an assessment of low 
back and mid back pain likely mechanical and secondary to 
scoliosis, chronic left leg weakness and atrophy secondary to 
traumatic brain injury, and myofascial trigger point.  The 
SSA's disability determinations indicated primary and 
secondary diagnoses of multiple psychiatric disabilities, and 
included diagnoses of pain disorder, but did not indicate a 
pelvic disorder.

As the preponderance of the evidence thus indicates that the 
Veteran has not had a pelvic disorder during the appeal 
period, the benefit-of-the-doubt doctrine is not for 
application, and the claim for service connection is denied.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist in 
the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-rating June 2006 letter, the RO notified the Veteran 
of the evidence needed to substantiate the claim.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the June 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs), service personnel records, all of the 
identified post-service VA treatment records, and the records 
relating to the Social Security Administration's (SSA's) 
disability determination.  In addition, as discussed below, 
he was provided with a July 2007 VA examination and the 
examining physician provided a requested opinion as to the 
nature and etiology of any pelvic disorder.  

As the VA examiner concluded that the Veteran did not have a 
"pelvic condition," and there is otherwise no evidence of 
persistent or recurrent symptoms of a pelvic disorder, this 
examination was adequate and the Veteran is not entitled to 
an additional VA examination.  38 U.S.C.A. § 5103A(d); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006) (under the VCAA, VA 
must provide an examination with regard to claims for 
disability compensation when there is competent evidence of a 
disability (or persistent or recurrent symptoms of a 
disability) that may be associated with an in-service event, 
injury, or disease, but there is insufficient information to 
make a decision on the claim).

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a pelvic disorder is denied.


REMAND

The Veteran has claimed that he has anxiety and depression 
due to his service-connected back disability.  The Board 
notes that he is already service-connected for PTSD but that 
does not automatically preclude the separate grant of service 
connection and a separate rating for a different psychiatric 
disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 
(Fed. Cir. 2009) ("[w]e recognize that bipolar disorder and 
PTSD could have different symptoms and it could therefore be 
improper in some circumstances for VA to treat these 
separately diagnosed conditions as producing only the same 
disability") (emphasis in original).

The psychologist who conducted the August 2007 VA examination 
diagnosed adjustment disorder with mixed anxiety and 
depressed mood, pain disorder associated with both 
psychological factors and a general medical condition, and 
malingering with regard to PTSD and psychosis only.  He also 
diagnosed a personality disorder, chronic pain, and 
lumboscoliosis.  

In his conclusion, the VA examiner indicated that the 
Veteran's psychological picture was complex and that he had 
some psychiatric disorders that were related to service and 
some that were not.  The examiner opined that the Veteran's 
"pain condition" was likely partially responsible for his 
adjustment disorder with anxiety and depressed mood, that his 
personality disorder was likely partially responsible for his 
for his adjustment disorder with anxiety and depressed mood, 
and that his "pain disorder" was exacerbated by his 
personality disorder and his depression and anxiety symptoms.

The examiner also concluded that the Veteran was likely 
intentionally feigning symptoms of PTSD and psychosis, and 
that his personality disorder was not caused by or aggravated 
by service.  The examiner again noted the complexity of the 
Veteran's psychiatric disorder picture, and reiterated that 
"it appears that the Veteran does have some evidence for an 
actual physical problem that more likely than not does lead 
to a worsening or increase in his level of depression and 
anxiety." He also characterized the pain and psychiatric 
symptoms as "mutually exacerbated."

Subsequently, a VA psychiatrist indicated in a September 2008 
letter that the Veteran has major depressive disorder with 
psychosis and PTSD and that the PTSD was related to service.

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  The Board greatly appreciates the detailed and 
thoughtful opinion of the August 2007 VA examiner, but the 
examination does not provide an adequate basis on which the 
Board can decide the claim.  

Specifically, the examiner indicated that the Veteran 
suffered from a psychiatric disorder that was either related 
to or aggravated by pain from a physical disability, termed a 
"pain condition" and a "pain disorder," but he did not 
specify whether that physical disability included the 
service-connected lumboscoliosis of the thoracic spine.  
Thus, a remand is required for a medical opinion to resolve 
this dispositive issue.  

The Board has recharacterized the issue more broadly because 
the evidence contains multiple diagnoses of different 
psychiatric disabilities other than PTSD, and the Veteran's 
claim is not limited to the anxiety and depression for which 
he claimed service connection.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (where a claim for service connection 
identifies PTSD without more, the claim is not necessarily 
limited to that diagnosis, but must be considered a claim for 
any mental disability based on analysis of the description of 
the claim, the symptoms the claimant describes, and the 
evidence of record).

Accordingly, the claim is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
VAMC in Dallas, Texas, for the period 
from August 2009 to the present.

2.  Request an opinion from the 
psychologist who prepared the August 2007 
VA examination report.  If he is 
unavailable, request the opinion from a 
different VA psychologist or 
psychiatrist.

The claims file must be sent to the 
psychologist or psychiatrist for review. 

The psychologist or psychiatrist should 
indicate whether, and to what extent, any 
current psychiatric disorder other than 
PTSD is related to or aggravated by the 
Veteran's service-connected 
lumboscoliosis.

If any psychiatric disorder is aggravated 
by the lumboscoliosis, the psychologist 
or psychiatrist should, to the extent 
possible, indicate, in terms of severity, 
the baseline level of the psychiatric 
disorder prior to aggravation.

A complete rationale should accompany any 
opinion provided.

If the opinion is given by the 
psychologist who conducted the August 
2007 VA examination, he should also 
consider evidence added to the claims 
file since the August 2007 VA 
examination, including the VA 
psychiatrist's September 2008 letter 
indicating that the Veteran has major 
depressive disorder with psychosis and 
PTSD and that the PTSD is related to 
service.

3.  If upon completion of the above 
action any benefit sought remains denied, 
the case should be returned to the Board 
after compliance with requisite appellate 
procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


